Cite as 2017 Ark. App. 212


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-16-860



                                                Opinion Delivered: April   5, 2017
EDWARD LAMAR CAVE
                                APPELLANT APPEAL FROM THE GRANT
                                          COUNTY CIRCUIT COURT
                                          [NO. 27CR-16-3]
V.
                                                HONORABLE CHRIS E WILLIAMS,
STATE OF ARKANSAS                               JUDGE
                                  APPELLEE
                                                AFFIRMED



                                 MIKE MURPHY, Judge

        A Grant County jury convicted appellant Edward Cave of delivery of

 methamphetamine, delivery of oxycodone, and maintaining a drug premises. On appeal,

 Cave contends that there was insufficient evidence to support his convictions. We affirm.

        Cave’s charges came about as a result of a “controlled buy” operation conducted

 through a confidential informant, Suzen Cooper. In February 2015, Cooper began working

 as a paid confidential informant for Group Six, a multicounty drug task force. Generally,

 she contacted Eddie Keathley, the supervisor of Group Six, and told him that she had some

 people from whom she thought she could buy drugs. On this particular occasion, Cooper

 observed Cave, her neighbor, outside his house and felt that he had drugs she could buy.

 She testified that he appeared to be high because it was cool weather, but he did not have a

 shirt on, and he “was beating the crap out of a truck in the middle of the day.” She

 approached him and asked if he knew where she could get any “ice,” and he said that he
                                 Cite as 2017 Ark. App. 212

did. She asked what else he could get, and Cave told her that he could get pills. At that

point, Cooper said she needed to go inside her house and see how much money she had.

She returned to her house, contacted Agent Keathley, and told him that Cave would sell

her some methamphetamine and pills. Keathley told her to set up the buy.

      A short time later, Keathley met Cooper at her house, and she told him that she had

arranged to buy from Cave a one-half gram of methamphetamine for $50 and six pills for

$10 each, totaling $110. Keathley parked his truck out of sight of Cave’s house and

thoroughly searched Cooper before giving her the $110 in drug-buy money. Cooper then

went next door and made contact with Cave as he came out of his residence. According to

Cooper, she first gave Cave money for the methamphetamine because he had that in his

possession, and he gave the methamphetamine to her. Then a truck pulled up, and Cooper

gave Cave the money for the pills; Cave walked to the truck and gave the money to the

man in the truck. 1 Cave then came back and handed Cooper the pills. Cooper walked

directly back to meet Agent Keathley on the other side of her home and handed him the

drugs. According to Keathley, the entire transaction between Cooper and Cave lasted only

forty seconds to a minute.

      Agent Keathley testified that, although he briefly lost sight of Cooper while moving

his truck and Cooper’s back was to him during the transaction, he observed her talk to

Cave, and then a truck pulled up. He explained that he saw Cave walk over to the truck

and then go back to Cooper. Cooper then turned around, walked away, and went

immediately back to where he was standing. She handed him a plastic bag with a crystal


      1
          The man in the truck, Asmon West, was prosecuted as a codefendant at Cave’s trial.

                                              2
                                  Cite as 2017 Ark. App. 212

substance inside, along with a plastic wrapper with six pills in it. 2 Keathley testified that

Cooper had made “a number of” buys for him, that she had never stolen any money or

drugs, and that he had never had any trouble with her.

       On appeal, Cave argues that the circuit court erred in not granting his motion for

directed verdict on all of the charged offenses. Specifically, Cave claims that the State failed

to present substantial evidence of the offenses because Agent Keathley did not actually

observe the deliveries, and he challenges Cooper’s credibility due to her criminal history.

       On appeal, a motion for directed verdict is treated as a challenge to the sufficiency

of the evidence. See Reynolds v. State, 2016 Ark. 214, at 3, 492 S.W.3d 491, 494. This court

views the evidence in the light most favorable to the State and affirms if there is substantial

evidence to support the verdict. Id. Substantial evidence is that which is of sufficient force

and character that it will, with reasonable certainty, compel a conclusion one way or the

other, without resorting to speculation or conjecture. Id. This court does not weigh the

evidence presented at trial or assess the credibility of the witnesses, because those are matters

for the fact-finder. Id. The trier of fact is free to believe all or part of any witness’s testimony

and may resolve questions of conflicting testimony and inconsistent evidence. Id.

       Cave’s first argument on appeal is that there was insufficient evidence to support his

conviction for delivery of methamphetamine. Arkansas Code Annotated section 5-64-

422(a) (Repl. 2016) makes it unlawful for a person to deliver methamphetamine.

“Delivery” is defined as “the actual, constructive, or attempted transfer from one person to



       2
        These substances were later determined to be .4490 grams of methamphetamine and
six oxycodone tablets.

                                                 3
                                 Cite as 2017 Ark. App. 212

another of a controlled substance . . . in exchange for money[.]” Ark. Code Ann. § 5-64-

101(6). In Childers v. State, 2016 Ark. App. 371, at 4, 498 S.W.3d 742, 744, the appellant

argued that the State failed to introduce substantial evidence to support a delivery-of-

methamphetamine conviction when the State relied solely on the testimony of a woman

who had multiple felony convictions and who was working in exchange for her recent drug

charges being dropped. We affirmed the circuit court’s verdict, holding that substantial

evidence supported the conviction because there was testimony that the confidential

informant was searched by the police officer before entering the house where she and

appellant exchanged drugs for money, and testimony revealed that the confidential

informant exchanged $60 for a baggie containing drugs that had been weighed and packaged

by the appellant. Id. There, we held that the appellant’s testimony alone was enough and

that there was no requirement that her testimony be corroborated. See id.; see also Talley v.

State, 312 Ark. 271, 849 S.W.2d 493 (1993) (holding that corroboration of informant’s

testimony was not required in absence of evidence indicating that informant was

accomplice).

       We conclude that there was substantial evidence to support Cave’s conviction for

delivery of methamphetamine. Although Keathley testified that Cooper’s back was to him

and he could not tell what was going on between Cooper and Cave, Cooper testified about

the exchange, explaining that she first transferred the money for the methamphetamine to

Cave and that he then gave her the drug. Cooper’s testimony alone is sufficient and did not

need to be corroborated by Agent Keathley. We have previously explained that we have no

authority to disregard the testimony of a witness after the jury has given it full credence, at


                                              4
                                 Cite as 2017 Ark. App. 212

least where it cannot be said with assurance that it was inherently improbable, physically

impossible, or so clearly unbelievable that reasonable minds could not differ thereon. Brunson

v. State, 45 Ark. App. 161, 163, 873 S.W.2d 562, 564 (1994) (confidential informant’s

testimony that he purchased marijuana from appellant during two controlled drug purchases

was sufficient to convict because it was not inherently unbelievable). Notably, Cooper was

not working as a confidential informant as part of a negotiated deal to drop drug charges,

she was doing it for personal reasons and to try to better her community. She had previously

been arrested for drug-related felonies, as well as misdemeanor hot-check and theft charges,

but she had no felony convictions. Furthermore, the jury was aware of Cooper’s background

and took it into consideration in its credibility determination. Lastly, Keathley testified that

Cooper has been very productive since joining Group Six and that he thoroughly searched

her before and after the buy. Therefore, the State’s proof sufficiently established that Cave

knowingly delivered methamphetamine.

        Cave next argues that there was insufficient evidence to support his conviction for

delivery of oxycodone. Oxycodone is a Schedule II controlled substance, and Arkansas

Code Annotated section 5-64-426 makes it unlawful for a person to deliver a Schedule II

substance. Ark. Dept. of Health, List of Controlled Substances for the State of Arkansas,

(2015), http://www.healthy.arkansas.gov/aboutADH/RulesRegs/controlled_substances_

list.pdf.

        The analysis previously applied to Cave’s first argument also applies here. There was

sufficient testimony and evidence from which a jury could reasonably conclude that Cave

knowingly delivered oxycodone.


                                               5
                                Cite as 2017 Ark. App. 212

       Cave’s remaining argument is that there was insufficient evidence to support his

conviction of maintaining a drug premises. Cave again challenges Cooper’s credibility.

Arkansas Code Annotated section 5-64-402(a)(2) provides that it is unlawful for any person

“knowingly to keep or maintain any store, shop, warehouse, dwelling, building, or other

structure or place or premise that is resorted to by a person for the purpose of using or

obtaining a controlled substance in violation of this chapter or that is used for keeping a

controlled substance in violation of this chapter.” In Curtis v. State, 2015 Ark. App. 167,

457 S.W.3d 700, we held that evidence was sufficient to support a conviction for

maintaining a drug premises where the confidential informant testified that the appellant

lived in the trailer, that the informant gave the appellant money in the living room of the

trailer, and that the appellant then went to a bedroom and removed methamphetamine from

a larger bag and placed it into a smaller bag and gave it to the informant.

       Similarly, Cooper unequivocally testified that Cave was living in the residence next

door to her and that the drug buy happened directly in front of Cave’s house. Although

West brought Cave the oxycodone pills to sell to Cooper from an outside location, Cave

emerged from his house with the methamphetamine in his possession to sell to her. The

transaction took place in front of Cave’s house before West arrived. Overall, the testimony

established that Cave resided at the residence and knew drugs were distributed from the

premises. Accordingly, substantial evidence supports Cave’s conviction for maintaining a

drug premises.

       Affirmed.




                                              6
                         Cite as 2017 Ark. App. 212

GLADWIN and HARRISON, JJ., agree.

Philip C. Wilson, for appellant.

Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                       7